Citation Nr: 1028686	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-20 068	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for aphasia secondary to 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Stephen Wenger, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from 
July 1973 to February 1974 and active service from January 1991 
to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and February 2010 rating decisions by 
the Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wilmington, Delaware.

This claim was remanded by the Board in August 2009 for a VA 
medical opinion.  An opinion was obtained in December 2009.  


FINDINGS OF FACT

1.  The Veteran had active duty for training (ACDUTRA) service 
from July 1973 to February 1974 and active service from January 
1991 to October 1991.

2.  On June 30, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


